

Exhibit 10.47

EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 16th
day of October 2014 by and between Solutionstar Holdings LLC, a Delaware limited
liability company (the “Company”) with headquarters located in the State of
Texas, and Kal Raman, an individual presently residing at Kirkland, WA
(“Executive”).


WITNESSETH:


NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, together with other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
do hereby agree as follows:


1.     SERVICES AND DUTIES. The Company hereby employs Executive, and Executive
hereby accepts employment by the Company, in the capacity of Chief Executive
Officer - Solutionstar Holdings, LLC. Executive will report directly to the CEO
of Nationstar Mortgage Holdings, Inc. or his designee (including his designee,
the “Manager”), and also the Board of Directors of Nationstar Mortgage Holdings,
Inc. Executive shall be a full-time employee of the Company and shall dedicate
all of Executive’s working time to the Company. Executive shall have no other
employment or business ventures which are undisclosed to the Company or which
conflict with Executive’s duties under this Agreement. Executive will have such
duties, responsibilities and authority as are prescribed by the Manager from
time to time. Notwithstanding the foregoing, nothing herein shall prohibit
Executive from (i) engaging in personal investment activities for himself and
his family that do not give rise to any conflict of interest with the Company or
its affiliates, including without limitation as set forth in their respective
policies and procedures, (ii) subject to prior approval of the Company, acting
as a director or in a similar role for an entity unrelated to the Company if
such role does not give rise to any conflict of interest with the Company if
such role does not give rise to any conflict of interest with the Company or its
affiliates, and (iii) engaging in charitable and civic activities, in each case
described in clauses (i) through (iii) provided that such activities do not
interfere with the full performance of his duties hereunder.
2.     TERM. Executive’s employment under the terms and conditions of this
Agreement will commence on the first day of Executive’s employment with the
company (“the Effective Date”) and end on December 31, 2017, (the “Term”) or if
earlier, the date of a termination of his employment for any reason
(“Termination Date”). Effective after the expiration of the Term, to the extent
of Executive’s continued employment with the Company, such employment shall be
“at will,” meaning that either Executive or the Company may terminate
Executive’s employment at any time and for any reason, or for no reason, without
the payment of any severance or other consideration. If Executive voluntarily
resigns, Executive agrees to provide 120 days advance written notice of the date
of Executive’s termination of employment. If Executive’s employment is
terminated without cause by the Company after the expiration of the Term,
Executive shall receive such severance as may be consistent with the then
current practices of the Company.

1

--------------------------------------------------------------------------------



Notwithstanding anything to the contrary herein, in the event of any termination
of this Agreement, Executive shall nevertheless continue to be bound by the
terms and conditions set forth in Sections 6 and 7 hereof, which provisions,
along with Sections 8 through 11 hereof, shall survive any such termination of
this Agreement and any termination of Executive’s employment with the Company.
For a period of one year following the Termination Date, Executive agrees to
reasonably assist and cooperate with the Company and its affiliates and their
respective agents, officers, directors and employees with respect to the
operations of the Company (and its successors and assigns) (i) on matters
relating to the tasks for which Executive was responsible, or about which
Executive had knowledge, before cessation of employment or which may otherwise
be within the knowledge of Executive and (ii) exclusively in connection with any
existing or future inquiries, disputes, litigation or investigations of any
nature brought by, against, or otherwise involving the Company or its affiliates
in which the Company deems Executive’s cooperation necessary, not to exceed 24
hours per month.
3.     COMPENSATION.
(a)     Base Salary. In consideration of Executive’s full and faithful
satisfaction of Executive’s duties under this Agreement, the Company agrees to
pay to Executive a base salary in the amount of $600,000 per annum (the “Base
Salary”), payable in accordance with the Company’s payroll practices and in such
installments as the Company pays its similarly situated employees, subject to
usual and customary deductions for withholding taxes and similar charges, and
customary employee contributions to health, welfare and retirement programs in
which Executive is enrolled. The Base Salary shall be reviewed periodically in
accordance with Executive’s annual performance evaluation and adjusted at the
Company’s sole discretion; provided, however, that in no event shall the Base
Salary be reduced unless similarly situated executives of the Company are
required to undergo a similar reduction.
(b)    Sign-On Equity Grant. Subject to approval by the Compensation Committee
of the Board of Directors of Nationstar Mortgage Holdings, Inc, (including any
successor thereto, “Nationstar”) Executive will be eligible to receive, on the
first day of the month following the first day of Executive’s employment (i)
shares of common stock of Nationstar in an aggregate amount equal to $1,500,000
on the date of grant, and (ii) a grant of restricted stock of Nationstar in an
aggregate amount of $1,500,000 on the date of grant, vesting on the one (1) year
anniversary of the date of the grant (collectively, “Sign-On Equity”), subject
to Executive remaining employed with the Company on such anniversary. The grant
will be based on the average of the high and low sales prices of Nationstar
common stock on the business day immediately preceding the grant date. All such
equity awards shall be granted pursuant to Nationstar’s 2012 Incentive
Compensation Plan (including any successor or amended plan, the “ICP”) in
accordance with the terms thereof.

2

--------------------------------------------------------------------------------



(c)     Annual Bonus Compensation. In addition to the Base Salary payable
pursuant to Section 3(a) above, starting for services provided during fiscal
year 2015, Executive will also be eligible to receive a bonus payment that is up
to one hundred percent (100%) of Executive’s Base Salary, pro-rated for time
served as an Executive of the Company during the year, as approved by the
Compensation Committee of the Board of Directors of Nationstar. Such bonus will
be paid as soon as practicable after Nationstar’s financial results for a fiscal
year have been determined, but in no event later than March 15th after the end
of the calendar year, and shall be payable only if Executive is employed by the
Company in good standing on the date bonuses are paid. If Executive resigns,
gives notice of his intent to resign, otherwise terminates his employment or is
terminated for any reason before the date bonuses are paid, Executive forfeits
all rights to any bonuses, except as expressly set forth in Sections 5(c) and
(d). All such bonuses shall be determined and paid in accordance with the
then-current policies and procedures of the Company and Nationstar.
(d)    Long-Term Incentive Compensation. Subject to approval by the Compensation
Committee of the Board of Directors of Nationstar (including any successor
thereto, the “Committee”) and Executive being employed by the Company, Executive
will be awarded stock appreciation rights (“SARs”) providing for payment based
on 8.5% of the appreciation in the fair market value of Solutionstar Holdings
LLC if any, over the fair market value of Solutionstar Holdings LLC as of the
date of the grant. The specific terms and conditions regarding the award of SARs
will be detailed in a separate written document.
(e)     Withholding. All taxable compensation payable to Executive by the
Company shall be subject to customary withholding taxes and such other
employment taxes as are required under Federal law, the laws of any state or
locality, or by any governmental body to be collected with respect to
compensation paid to an employee.
(f)     Compliance with Section 409A of the Code. This Agreement is intended to
comply with Section 409A of the Code, if and to the extent applicable, and will
be interpreted and applied in a manner consistent with that intention. Toward
that end, unless permitted sooner by Section 409A of the Code, severance amounts
otherwise payable within six-months after termination of employment will be
deferred until and become payable on the first day of the seventh month
following the Termination Date. Further, to the extent Section 409A of the Code
is applicable, the phrase “termination of employment” shall have the same
meaning as a “separation from service” as defined in Code Section 409A.
4.     BENEFITS AND PERQUISITES.
(a)    Retirement and Welfare Benefits. During the Term, Executive shall be
entitled to all the usual benefits offered generally to the Company’s senior
management, including vacation, sick time, and the ability to participate in the
Company’s medical, dental, life insurance, disability and other welfare
programs, and 40l(k) retirement savings plan, subject to and in accordance with
the applicable limitations and requirements imposed by the terms of the
documents governing such benefits, as from time to time in effect. Nothing,
however, shall require the Company to maintain any benefit, plan or arrangement
or provide

3

--------------------------------------------------------------------------------



any type or level of benefits to the Company’s employees, including Executive.
During the Term, Executive shall be entitled to not less than three (3) weeks
paid vacation, subject to the Company’s policies and procedures.
(b)    Reimbursement of Expenses. The Company shall reimburse Executive for any
expenses reasonably incurred by Executive for business purposes in furtherance
of Executive’s duties hereunder, including travel, meals and accommodations,
upon submission by Executive of vouchers or receipts evidencing such expenses
and in compliance with such rules, policies and procedures relating thereto as
the Company may from time to time adopt.
5.     TERMINATION. Executive’s employment pursuant to this Agreement shall be
terminated on the earliest of (i) the date on which the Company delivers written
notice that the Executive is being terminated for Disability, and (ii) the date
of Executive’s death. In addition, Executive’s employment with the Company may
be terminated (w) by the Company for Cause, effective on the date on which a
written notice to such effect is delivered to Executive; (x) by the Company at
any time without Cause, effective on the date on which a written notice to such
effect is delivered to Executive; or (y) by Executive for any reason.
(a)     For Cause Termination. If Executive’s employment with the Company is
terminated by the Company for Cause, Executive shall be entitled to the Accrued
Benefits and shall not be entitled to any compensation or benefits other than
Accrued Benefits. If the definition of “Cause” set forth below conflicts with
the definition of such term (or any similar term) in any incentive plan or
equity plan or agreement of the Company or any of its affiliates, the definition
set forth herein shall control.
(b)     Termination by the Company without Cause
(i) Within First Twelve Months. If Executive’s employment is terminated by the
Company other than for Cause within the first twelve (12) months of Executive’s
Employment, then Executive shall be entitled to the Accrued Benefits and,
subject to Section 5(b)(iii) below: (a) the sum of two (2) times Executive’s
base salary and annual bonus opportunity, ($2,400,000) (“Severance Payments”);
(b) vesting of the Sign-On Equity scheduled to vest on the one (1) year
anniversary of the date of the grant as of the effective date of Executive’s
termination (granted pursuant to paragraph 3(b)(ii) (“Vesting of Restricted
Shares”); (c) vesting of Executive’s SARs on their regularly scheduled vesting
dates over the twelve (12) months following the Termination Date and (d)
continuation of Executive’s coverage under the Company’s medical plans until the
earlier of (i) the period of time it takes Executive to become eligible for the
medical benefits program of a new employer (subject to Section 6(a) hereof) or
(ii) twelve (12) months from the Termination Date (“Continued Benefits” and
together with Severance Payments (the “Severance Compensation”)).
(ii) After First Twelve Months and before the end of the Term. If Executive’s
employment is terminated by the Company other than for Cause after the first
twelve (12) months of Executive’s Employment and before the end of the Term,
then Executive shall be entitled to the Accrued Benefits and, subject to Section
5(b)(iii) below: (a) the sum of twelve

4

--------------------------------------------------------------------------------



(12) months base salary and annual bonus opportunity ($1,200,000) (“Severance
Payments”); (b) vesting of Executive’s SARs or other equity grants on their
regularly scheduled vesting dates over the eighteen (18) months following the
Termination Date (“Vesting of Restricted Shares”); and c) continuation of
Executive’s coverage under the Company’s medical plans until the earlier of (i)
the period of time it takes Executive to become eligible for the medical
benefits program of a new employer (subject to Section 6(a) hereof) or (ii)
twelve (12) months from the Termination Date (“Continued Benefits” and together
with Severance Payments, (the “Severance Compensation”)).
(iii)    The Severance Compensation is earned by Executive’s satisfaction in
full of the following: (a) Executive’s execution and return of an effective
release of claims, within thirty (30) days from the date Executive’s employment
is terminated, in a form adopted by the Company from time to time, which shall
contain reasonable and customary terms and conditions (the “Release”); and (b)
Executive’s full compliance with Sections 6 and 7 of this Agreement during the
period he is receiving Severance Compensation (the “Severance Period”) and
during the time period specified in Sections 6 and 7. Executive’s failure to
fully comply with Sections 6 and 7 during the entire Severance Period of this
Agreement and during the time period specified in Sections 6 and 7 will result
in the immediate cessation of all Severance Compensation and the obligation to
return any Severance Compensation previously paid or otherwise provided to
Executive.
(c)    Voluntary Termination. If Executive’s employment with the Company
terminates due to Executive’s voluntary termination within the first twelve (12)
months of employment, then Executive shall be entitled only to the Accrued
Benefits and Executive agrees to pay the Company $1,500,000 as reimbursement for
the common stock granted to Executive on the first day of the month following
Executive’s first day of employment. Such amount shall be due within 30 days of
the effective date of Executive’s termination.
(d)    Termination upon Death or Disability. If Executive’s employment is
terminated by reason of Executive’s death or Disability, Executive (or
Executive’s estate) shall be entitled to receive (i) the Accrued Benefits, and
(ii) a pro-rata bonus for that portion of the calendar year the Executive was
employed by the Company. During any period that Executive fails to perform his
duties hereunder as a result of Disability, Executive shall continue to receive
his Base Salary and all other benefits and all other compensation pursuant to
this Agreement unless and until his employment is terminated pursuant to this
Section 5.
(e)    Payments in Lieu of Other Severance Rights. The payments provided in
subsections (a), (b), (c) and (d) of this Section 5 shall be made in lieu of any
other severance payments under any severance agreement, plan, program or
arrangement of the Company.
(f)     Manner of Payment. Subject to compliance with Section 5(b)(iii) of this
Agreement, the payments described in clauses (b) and (d) of this Section 5 shall
be paid as follows: any Severance Payments shall commence on the 30th day
following the Date of Termination, provided that the Executive’s Release is
effective on that date, and be paid over a period of twelve (12) months in
accordance with the Company’s payroll practices and in

5

--------------------------------------------------------------------------------



such installments as the Company pays its similarly situated employees, subject
to usual and customary deductions for withholding taxes and similar charges, and
customary employee contributions to health, welfare and retirement programs in
which Executive is enrolled. Notwithstanding anything herein to the contrary,
the payment of any amounts hereunder (including benefits continuation but
excluding Accrued Benefits) shall cease on the date on which Executive breaches
any of the restrictive covenants contained in Sections 6 or 7 of this Agreement
and shall not be paid unless Executive executes the Release. Notwithstanding
anything herein to the contrary, if the Executive is a “specified employee”
within the meaning of Section 409A of the Code on the Termination Date, then the
payments provided herein, to the extent required by Section 409A of the Code,
shall be deferred until the expiration of the applicable six-month period under
Section 409A of the Code, and shall be paid immediately following the expiration
of such period. Each payment hereunder shall be treated as a separate payment
for such purposes.
(g)     No Mitigation. Upon termination of his employment, Executive will be
under no obligation to seek other employment or earn other income in order to
remain eligible for the payments and benefits set forth in this Section 5.
(h)     Code Section 280G. If Executive is entitled to receive payments and
benefits under this Agreement which, if combined with the payments and benefits
Executive is entitled to receive under any other plan, program or arrangement of
Company or an Affiliate, would subject the Executive to an excise tax under
Section 4999 of the Code, then the amounts otherwise payable to Executive under
this Agreement will be reduced by the minimum amount necessary to ensure that
Executive will not be subject to such excise tax.
(i)     Definitions. For purposes of this Agreement:
(i)    “Accrued Benefits” means collectively the following: (i) any earned but
unpaid salary through the last day of employment, (ii) any accrued but unpaid
paid time off, (iii) any reimbursable business expenses through the last day of
employment, (iv) any vested benefits in accordance with the terms of the
Company’s employee benefit plans or programs, and (v) any benefit continuation
and/or conversion rights in accordance with the terms of the Company’s employee
benefit plans or programs.
(ii)     “Cause” means (i) conviction of, guilty plea concerning or confession
of any felony, (ii) any act of misappropriation or fraud committed by Executive
in connection with the Company’s or its affiliates’ business, (iii) any material
breach by Executive of this Agreement (unless substantially remedied by
Executive within 30 days after written notice to Executive specifying in
reasonable detail the nature of the breach), (iv) any material breach of any
reasonable and lawful rule or directive of the Company or the Manager, including
without limitation cooperation with any regulatory investigations, inquiries or
third party litigation (unless substantially remedied by Executive within 30
days after written notice to Executive specifying in reasonable detail the
nature of the breach), (v) the gross or willful neglect of duties or



6

--------------------------------------------------------------------------------



gross misconduct by Executive, or (vi) the habitual use of drugs or habitual,
excessive use of alcohol to the extent that any of such uses in the Company’s or
the Manager’s good faith determination materially interferes with the
performance of Executive’s duties under this Agreement.
(iii)     “Code” means the Internal Revenue Code of 1986, as amended.
(iv)     “Disability” means the inability of Executive to substantially perform
the customary duties and responsibilities of Executive’s employment with Company
for a period of at least 180 consecutive days or 180 days in any 12-month period
by reason of a physical or mental incapacity which is expected to result in
death or last indefinitely for the foreseeable future, as determined by a duly
licensed physician appointed by the Company.
(j)     Resignation as Officer or Director. Upon termination of employment for
any reason, Executive shall resign from each position (if any) that he then
holds as an officer or director of the Company and any of its affiliates or
otherwise by reason of his employment with the Company or any of its affiliates.
6.     RESTRICTIVE COVENANTS. The parties agree that Executive’s employment with
Company involves a position of special trust and confidence wherein, in reliance
upon Executive’s promises in this Agreement (including but not limited to the
covenants in this Section 6 (the “Restrictive Covenants”)) Executive will be
entrusted with access to the Company’s Confidential Information (as defined
below) and will be given the opportunity to meet and develop relationships with
the Company’s potential and existing suppliers, financing sources, clients,
customers and employees.
(a)     Noncompetition. Executive agrees that during the period of his
employment with the Company and during the twenty-four (24) months following
termination of Executive’s employment, Executive shall not directly or
indirectly, either as a principal, agent, employee, employer, consultant,
partner, shareholder of a closely held corporation or shareholder in excess of
five (5%) percent of a publicly traded corporation, corporate officer or
director, or in any other individual or representative capacity, engage or
otherwise participate in any manner or fashion in any business that is in
competition in any manner whatsoever with the mortgage and real estate services
businesses of the Company or of any other business in which the Company is
engaged at the time of Executive’s termination of employment, or which is part
of the Company’s Developing Business, within states in which the Company is
engaged in such business or Developing Business. For purposes of the foregoing,
“Developing Business” shall mean the new business concepts and services the
Company has developed and is in the process of developing during Executive’s
employment with the Company. EXECUTIVE UNDERSTANDS THAT THIS SECTION 6(a) IS NOT
INTENDED TO AND DOES NOT PROHIBIT THE CONDUCT DESCRIBED FOLLOWING TERMINATION OF
EMPLOYMENT. RATHER EXECUTIVE’S ENGAGEMENT IN THE CONDUCT DESCRIBED IN THIS
SECTION (I) DURING EXECUTIVE’S EMPLOYMENT CONSTITUTES “CAUSE”, AND (II)
FOLLOWING

7

--------------------------------------------------------------------------------



TERMINATION OF EMPLOYMENT PROVIDES FOR THE IMMEDIATE CESSATION OF SEVERANCE
COMPENSATION, IF APPLICABLE, AND THE OBLIGATION TO RETURN ANY POST-EMPLOYMENT
COMPENSATION PREVIOUSLY PAID OR OTHERWISE PROVIDED TO EXECUTIVE.
(b)    Solicitation of Clients. Executive agrees that while Executive is
employed by the Company and during the twenty-four (24) months following
termination of Executive’s employment, Executive shall not directly or
indirectly, solicit or induce any client of the Company to terminate his, her or
its relationship with the Company, or otherwise encourage any such person or
entity to sever his, her or its relationship with the Company for any reason.
EXECUTIVE UNDERSTANDS THAT THIS SECTION 6(b) IS NOT INTENDED TO AND DOES NOT
PROHIBIT THE CONDUCT DESCRIBED FOLLOWING TERMINATION OF EMPLOYMENT. RATHER
EXECUTIVE’S ENGAGEMENT IN THE CONDUCT DESCRIBED IN THIS SECTION (I) DURING
EXECUTIVE’S EMPLOYMENT CONSTITUTES “CAUSE”, AND (II) FOLLOWING TERMINATION OF
EMPLOYMENT PROVIDES FOR THE IMMEDIATE CESSATION OF SEVERANCE COMPENSATION, IF
APPLICABLE, AND THE OBLIGATION TO RETURN ANY POST-EMPLOYMENT COMPENSATION
PREVIOUSLY PAID OR OTHERWISE PROVIDED TO EXECUTIVE.
(c)     Solicitation of Employees and Independent Contractors. Executive agrees
that while Executive is employed by the Company and for the twenty-four (24)
month period immediately following the date of termination of Executive’s
employment with the Company for any reason, Executive shall not, directly or
indirectly, solicit or induce any officer, director, employee, agent or
consultant of the Company to terminate his, her or its employment or other
relationship with the Company, or otherwise encourage any such person or entity
to leave or sever his, her or its employment or other relationship with the
Company for any reason.
(d)     Disparaging Comments. Executive agrees that Executive shall not make any
disparaging or defamatory comments regarding the Company or its directors,
executives or employees, or, after termination of his employment relationship
with the Company, make any such comments concerning any aspect of the
termination of their relationship. The obligations of Executive under this
subparagraph shall not apply to disclosures required by applicable law,
regulation or order of any court or governmental agency.
(e)     Obligations Not Exclusive. Nothing contained in this Section 6 shall
limit any common law or statutory obligation that Executive may have to the
Company.
(f)    Use of Certain Terms. For purposes of this Section 6 and Section 7
hereof, the term “Company” refers to the Company and any incorporated or
unincorporated affiliates, subsidiaries, successors or assigns of the Company,
including without limitation any entity which becomes Executive’s employer as a
result of any reorganization or restructuring of the Company for any reason. For
purposes of the time-limited, post-employment restrictions contained in this
Section 6 and Section 7 hereof, a reference to a period that begins at the
termination of Executive’s employment (a) refers to the end of Executive’s
employment with

8

--------------------------------------------------------------------------------



the Company irrespective of which party ended the relationship or why, and
refers to end of Executive’s continuous employment with the Company inclusive of
any successor to which his employment may be transferred or assigned as a result
of any reorganization, restructuring, merger or assignment of the employment
relationship and (b) with respect to violations of Sections 6(c) and 6(d), shall
be extended by one day for each day Executive is found to be in violation of
such restrictions until such time as the Restrictive Covenants are complied with
by Executive for a length of time equal to the length of time provided for
herein.
(g)    Remedies. In signing this Agreement, Executive gives the Company
assurance that he has carefully read and considered all the terms and conditions
of this Agreement, including the restraints imposed on him under this Section 6.
Executive therefore agrees that under such circumstances, the Company, in
addition to any other remedies available to it, shall be entitled to preliminary
and permanent injunctive relief against any such breach or threatened breach of
Section 6(c) or Section 6(d), without having to post bond, together with
reasonable attorney’s fees incurred in enforcing its/their rights hereunder.
Executive and the Company further agree that, in the event that any provision of
this Section 6 is determined by any court of competent jurisdiction to be
unenforceable by reason of its being extended over too great a time, too large a
geographic area or too great a range of activities, that provision shall be
deemed to be modified as minimally as possible to permit its enforcement to the
maximum extent permitted by law.
7.     CONFIDENTIALITY. All books of account, records, systems, correspondence,
documents, and any and all other data, in whatever form, concerning or
containing any reference to the works and business of the Company or its
affiliated companies shall belong to the Company and shall be given up to the
Company whenever the Company requires Executive to do so. Executive agrees that
Executive shall not at any time during the term of Executive’s employment or
thereafter, without the Company’s prior written consent, disclose to any person
(individual or entity) any information or any trade secrets, plans or other
information or data, in whatever form, (including, without limitation, (i) any
financing strategies and practices, pricing information and methods, training
and operational procedures, advertising, marketing, and sales information or
methodologies or financial information and (ii) any Proprietary Information (as
defined below)), concerning the Company’s or any of its affiliated companies’ or
customers’ practices, businesses, procedures, systems, plans or policies
(collectively, “Confidential Information”), nor shall Executive utilize any such
Confidential Information in any way or communicate with or contact any such
customer other than in connection with Executive’s employment by the Company.
Executive hereby confirms that all Confidential Information constitutes the
Company’s exclusive property, and that all of the restrictions on Executive’s
activities contained in this Agreement and such other nondisclosure policies of
the Company are required for the Company’s reasonable protection. Confidential
Information shall not include any information that has otherwise been disclosed
to the public through lawful means. This confidentiality provisions shall
survive the termination of this Agreement and shall not be limited by any other
confidentiality agreements entered into with the Company or any of its
affiliates.

9

--------------------------------------------------------------------------------



Executive agrees that he shall promptly disclose to the Company in writing all
information and inventions generated, conceived or first reduced to practice by
him alone or in conjunction with others, during or after working hours, while in
the employ of the Company (all of which is collectively referred to in this
Agreement as “Proprietary Information”); provided, however, that such
Proprietary Information shall not include (i) any information that has otherwise
been disclosed to the public not in violation of this Agreement and (ii) general
business knowledge and work skills of Executive, even if developed or improved
by Executive while in the employ of the Company. Subject to any express
restrictions set forth in applicable law, all such Proprietary Information shall
be the exclusive property of the Company and is hereby assigned by Executive to
the Company. Executive’s obligation relative to the disclosure to the Company of
such Proprietary Information anticipated in this Section 7 shall continue beyond
Executive’s termination of employment and Executive shall, at the Company’s
expense, give the Company all assistance it reasonably requires to perfect,
protect and use the Company’s right to the Proprietary Information.
Executive agrees that money damages shall not be adequate to compensate the
Company for any breach by Executive of the Executive’s obligations under Section
7 hereof. Accordingly, and without limiting any rights that the Company may
otherwise have, Executive hereby waives the defense to any claim by the Company
concerning a breach of the Section 7 hereof and agrees not to raise any such
defense and that the Company shall be entitled to specifically enforce the
provisions of Section 7 hereof.
8.     ASSIGNMENT. This Agreement and all of the terms and conditions hereof,
shall bind the Company and its successors and assigns and shall bind Executive
and Executive’s heirs, executors and administrators. This Agreement shall
automatically inure to the benefit of, and be fully enforceable by, any parent,
subsidiary, affiliate, successor, or assign of the Company that Executive
provides services to or is provided Confidential Information about without the
need for any further action by any party. No transfer or assignment of this
Agreement shall release the Company from any obligation to Executive hereunder.
Neither this Agreement, nor any of the Company’s rights or obligations
hereunder, may be assigned or otherwise subject to encumbrance by Executive. The
Company may assign the rights and obligations of the Company hereunder, in whole
or in part, to any of the Company’s subsidiaries, affiliates, successors or
assigns, including without limitation in connection with the sale of all or
substantially all of the Company’s assets or stock or in connection with any
merger, acquisition, spinoff, initial public offering and/or reorganization,
provided that the assignee assumes the obligations of the Company hereunder. In
such case, the terms and conditions hereof shall apply to Executive’s employment
relationship with the necessary changes having been made. No such assignment
shall be deemed to be a termination of Executive’s employment (without Cause or
otherwise) for purposes of this Agreement or otherwise.
9.     GENERAL.
(a)     Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of one business day following personal
delivery or the third

10

--------------------------------------------------------------------------------



business day after mailing by first class mail to the recipient at the address
indicated below:


To the Company:


NATIONSTAR MORTGAGE HOLDINGS INC.
350 Highland Drive
Lewisville, TX 75067
Attention: General Counsel


To Executive:


Kal Raman


________________________


_________________________


or to such other address or to the attention of such other person as the
recipient party will have specified by prior written notice to the sending
party.
(b)     Severability. Any provision of this Agreement which is deemed invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction and
subject to this paragraph be ineffective to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions hereof in such jurisdiction or rendering that or any other provisions
of this Agreement invalid, illegal, or unenforceable in any other jurisdiction.
If any covenant should be deemed invalid, illegal or unenforceable because its
scope is considered excessive, such covenant shall be modified so that the scope
of the covenant is reduced only to the minimum extent necessary to render the
modified covenant valid, legal and enforceable.
(c)     Entire Agreement. This document constitutes the final, complete, and
exclusive embodiment of the entire agreement and understanding between the
parties related to the subject matter hereof and supersedes and supersedes any
prior or contemporaneous understandings, agreements, or representations by or
between the parties, written or oral.
(d)     Counterparts. This Agreement may be executed on separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same agreement.
(e)     Amendments. No amendments or other modifications to this Agreement may
be made except by a writing signed by all parties. No amendment or waiver of
this Agreement requires the consent of any individual, partnership, corporation
or other entity not a party to this Agreement. Nothing in this Agreement,
express or implied, is intended to confer upon any third person any rights or
remedies under or by reason of this Agreement.



11

--------------------------------------------------------------------------------



(f)     Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
Texas without giving effect to principles of conflicts of law of such state.
(g)     Survivorship. The provisions of this Agreement necessary to carry out
the intention of the parties as expressed herein shall survive the termination
or expiration of this Agreement.
(h)     Waiver. The waiver by either party of the other party’s prompt and
complete performance, or breach or violation, of any provision of this Agreement
shall not operate nor be construed as a waiver of any subsequent breach or
violation, and the failure by any party hereto to exercise any right or remedy
which it may possess hereunder shall not operate nor be construed as a bar to
the exercise of such right or remedy by such party upon the occurrence of any
subsequent breach or violation. No waiver shall be deemed to have occurred
unless set forth in a writing executed by or on behalf of the waiving party. No
such written waiver shall be deemed a continuing waiver unless specifically
stated therein, and each such waiver shall operate only as to the specific term
or condition waived and shall not constitute a waiver of such term or condition
for the future or as to any act other than that specifically waived.
(i)     Captions. The captions of this Agreement are for convenience and
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision hereof.
(j)    Construction. The parties acknowledge that this Agreement is the result
of arm’s-length negotiations between sophisticated parties each afforded
representation by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of the same, and any rule of construction that a document shall be construed
against the drafting party shall not be applicable to this Agreement.
(k)    Arbitration. Except as may be necessary for the Company (as such term is
used in Sections 6 and 7 hereof) to specifically enforce or enjoin a breach of
Sections 6 or 7 of this Agreement, the parties agree that any and all disputes
that may arise in connection with, arising out of or relating to this Agreement,
or any dispute that relates in any way, in whole or in part, to Executive’s
services to the Company, the termination of such services or any other dispute
by and between the parties hereto arising from such relationship shall be
submitted to binding arbitration in Dallas, Texas according to the National
Employment Dispute Resolution Rules and procedures of the American Arbitration
Association. The parties agree that the prevailing party in any such dispute
shall be entitled to reasonable attorneys’ fees, costs, and necessary
disbursements in addition to any other relief to which he or it may be entitled.
For purposes of enforcement of the Restrictive Covenants, the Company shall be
considered a “prevailing party” if it secures injunctive relief to enforce any
of the Restrictive Covenants, with or without reformation of the covenant under
Paragraph 9(b) hereof or otherwise. This arbitration obligation extends to any
and all claims that may arise by and between the parties or their subsidiaries,
affiliates, successors or assigns, and expressly



12

--------------------------------------------------------------------------------



extends to, without limitation, to claims or causes of action for wrongful
termination, impairment of ability to compete in the open labor market, breach
of an express or implied contract, breach of the covenant of good faith and fair
dealing, breach of fiduciary duty, fraud, misrepresentation, defamation,
slander, infliction of emotional distress, disability, loss of future earnings,
and claims under the United States Constitution, and applicable state and
federal fair employment laws, federal and state equal employment opportunity
laws, and federal and state labor statutes and regulations, including, but not
limited to, the Civil Rights Act of 1964, as amended, the Fair Labor Standards
Act, as amended, the Americans With Disabilities Act of 1990, as amended, the
Rehabilitation Act of 1973, as amended, the Employee Retirement Income Security
Act of 1974, as amended, the Age Discrimination in Employment Act of 1967, as
amended, and any other state or federal law. In addition, if a court of law
invalidates Section 9(l) hereof, then such dispute submitted to the court of law
pursuant to Section 9(l) below shall also be arbitrated pursuant to the terms of
this Section 9(k).
(l)    SUBMISSION TO EXCLUSIVE JURISDICTION. EACH OF THE PARTIES IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN
DENTON COUNTY IN THE STATE OF TEXAS FOR THE PURPOSES OF ANY SUIT, ACTION OR
OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT FOR WHICH RECOURSE TO THE COURTS
IS PROVIDED FOR UNDER THIS AGREEMENT OR APPLICABLE LAW. EACH OF THE PARTIES
HERETO FURTHER AGREES THAT ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF
SECTIONS 6 AND 7 OF THIS AGREEMENT THAT IS NOT BOUND BY ARBITRATION AS PROVIDED
FOR IN SECTION 9(K) ABOVE SHALL BE HEARD AND DETERMINED ONLY IN SUCH COURTS AND
AGREES NOT TO BRING ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS
AGREEMENT IN ANY COURT OF ANY OTHER JURISDICTION. EACH OF THE PARTIES HERETO
AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH ABOVE SHALL BE
EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING IN THE STATE OF
TEXAS WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN
THIS SECTION 9(L). EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING
ARISING OUT OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY IN THE STATE AND FEDERAL COURTS LOCATED IN THE
STATE OF TEXAS, AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY
WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION,
SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. EACH OF THE PARTIES HERETO AGREES THAT EITHER OR ALL OF THEM MAY FILE A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING,
VOLUNTARY AND BARGAINED

13

--------------------------------------------------------------------------------



AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE ANY OBJECTIONS TO VENUE OR TO
CONVENIENCE OF FORUM.
10.     EXECUTIVE REPRESENTATION AND ACCEPTANCE. By signing this Agreement,
Executive hereby represents and warrants to the Company that (a) the execution,
delivery and performance of this Agreement by Executive does not and will not
conflict with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which Executive is a patty or by which
Executive is bound, AND (b) Executive is not a party to or bound by any
employment agreement, noncompetition agreement or confidentiality agreement with
any other person or entity that would interfere with the execution, delivery or
performance of this Agreement by Executive, this Agreement shall be the valid
and binding obligation of Executive, enforceable in accordance with its terms.
Executive agrees that he will not disclose to or use on behalf of the Company
any proprietary information of a third party without that party’s written
consent.
11.     COMPANY REPRESENTATION AND ACCEPTANCE. By signing this Agreement,
Company hereby represents and warrants to Executive that (a) the Company has all
required power and authority to enter into, deliver, and perform its obligations
under this Agreement, and (b) the execution, delivery and performance of this
Agreement by the Company have been duly authorized by all necessary action on
the part of the Company and does not and will not conflict with, breach, violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which the Company is a party or by which the Company is bound, this
Agreement will be the valid and binding obligation of Company, enforceable in
accordance with its terms.
12.    EFFECTIVENESS. This Agreement shall become effective as of the Effective
Date, it being understood that the Executive shall have no rights hereunder and
the Company shall have no duties or obligations hereunder until this Agreement
shall become effective; provided, however, that this Agreement is a binding
obligation which cannot be revoked or terminated by either party except as
provided herein.
IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.




[Signature Page Follows]



















14

--------------------------------------------------------------------------------













EXECUTIVE:




/s/ Kal Raman            
Name: Kal Raman




SOLUTIONSTAR HOLDINGS LLC:


BY: NATIONSTAR MORTGAGE, LLC,
The Sole Member




/s/ Jay Bray            
By: Jay Bray
Chief Executive Officer



15